The Disciplinary Review Board having filed with the Court its decision in DRB 17-321, concluding that as a matter of final discipline pursuant to Rule 1:20-13 (c) STUART I. RICH of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1991, should be suspended from the practice of law for a period of two years;
based on his guilty plea in the New York Supreme Court to one count of fifth-degree criminal tax fraud, in violation of 20 N.Y.C.R.R. § 1802, a Class A misdemeanor under § 70.14 of the New York Penal Code, conduct that in New Jersey constitutes the violation of RPC 8.4(b) (criminal act that reflects adversely on the lawyer's honesty, trustworthiness or fitness as a lawyer in other respects) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And good cause appearing:
It is ORDERED that STUART I. RICH be suspended from the practice of law for a period of two years, effective August 6, 2018; and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1: 20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of **22RPC 8.1(b) and RPC 8.4(d) ; and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.